DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 10/06/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not address the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 2, 9, 15 have been or are cancelled in the instant application. 
Claim[s] 1, 3 – 8, 10 – 14, 16 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 5, 6, 8, 11, 13, 14, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. [US PGPUB # 2005/0281439] in view of Oakes et al. [US PGPUB # 2006/0125640], applicant’s claim amendment has been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 4, 10, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. [US PGPUB # 2005/0281439] in view of Oakes et al. [US PGPUB # 2006/0125640] as applied to claims[s] 1 above, and further in view of Taylor et al. [US PAT # 7548981], the rejections are withdrawn. 
Regarding claim[s] 7, 12, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. [US PGPUB # 2005/0281439] in view of Oakes et al. [US PGPUB # 2006/0125640] as applied to claim[s] 1 above, and further in view of Bye et al. [US PAT # 9161227]
Regarding claim[s] 16, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. [US PGPUB # 2005/0281439] in view of Oakes et al. [US PGPUB # 2006/0125640] as applied to claim[s] 13 above, and further in view of Suzuki et al. [US PGPUB # 2009/0240950], the rejections ware withdrawn. 
Allowable Subject Matter
Claim[s] 1, 3 – 8, 10 – 14, 16 – 20 are allowed, but are renumbered as 1 – 17. 
Applicant’s remarks and amendments submitted on 10/06/2021 for application number 16490166 have been considered. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434